TREVOR G. BRYAN, J. Pro Tem.,
dissenting with reasons.
I must dissent from the opinion of the majority. I vote to reverse the judgment of the of the trial court for the sole reason that at the time Officer John Duzac chose to stop Patricia K. Rucker, he did not have probable cause to do so. The stop was illegal and the fruits of the stop that *1264flowed therefrom should not have been admitted into evidence over appellant’s objections.
Courts must be careful to guard against unreasonable governmental interference with the right of an individual to be let alone. Appellant’s momentary lapse of attention in changing lanes on a busy thoroughfare cannot serve as a cover for the government to initiate a test of her sobriety.
Officer Duzac’s testimony that appellant’s hasty lane change constituted probable cause that she violated La. R.S. 32:79 is patently undermined by' his subsequent failure to charge her with that offense. If we are to be jealous in the protection of substantial constitutional rights, we must not countenance make-shift argument used to justify official government misconduct after the fact.